Name: Commission Regulation (EEC) No 3137/90 of 30 October 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 90 Official Journal of the European Communities No L 305/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3137/90 of 30 October 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (l), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts (J), as last amended by Regulation (EEC) No 3247/89 (4), and in particular Article 6 thereof, 3153/85 ('), as last amended by Regulation (EEC) No 3672/89 (10), where there are real monetary gaps varying according to product for a Member State, all the monetary compensatory amounts are to be altered if the applied monetary gap is refixed for any one of the products concerned following adjustments of the conversion rates used for calculation of the monetary gaps whereas the adjustment of the conversion rate for olive oil accordingly leads to the adjustment of the monetary compensatory amounts for the other sectors for Spain, the United Kingdom and Greece ; Whereas the monetary compensatory amounts for the Greek drachma, pound sterling, Italian lira, Spanish peseta and Portuguese escudo are to be calculated from the rates during the reference period 17 to 23 October 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Spain* in Parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto . 2 . The columns headed 'Greece' and 'United Kingdom' in Part 10 of Annex I are replaced by those in Annex I hereto. 3 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on 1 November 1990 . Whereas Council Regulation (EEC) No 1678/85 (s), as last amended by Regulation (EEC) No 3136/90 ('), fixes the conversion rates to be applied in agriculture ; Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (7), as last amended by Regulation (EEC) No 3066/90 (*); Whereas a new agricultural conversion rate, effective from 1 November 1990, has been fixed for the olive oil sector ; whereas the monetary compensatory amounts should be altered accordingly; whereas, pursuant to Article 8 of Commission Regulation (EEC) No (') OJ No L 164, 24 . 6 . 1985, p . 6 . (2) OJ No L 201 , 31 . 7 . 1990, p . 9 . ( ») OJ No L 310 , 21 . 11 . 1985, p. 22 . (4) OJ No L 314, 28 . 10 . 1989, p . 51 . (5) OJ No L 164, 24 . 6 . 1985, p . 11 . (6) OJ No L 299, 30. 10. 1990, p . 42 . O OJ No L 122, 14 . 5 . 1990, p . 1 . (') OJ No L 298 , 29. 10 . 1990, p. 1 . O OJ No L 310, 21 . 11 . 1985, p . 4. (10) OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 305/2 Official Journal of the European Communities 1 . 11 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission 1 . 11 . 90 Official Journal of the European Communities No L 305/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  1 000 kg - I 0709 90 60 l I 601,08 0712 90 19 \ I 601,08 1001 10 10 \ \ 758,57 1001 10 90 \ \ 758,57 1001 90 91 \ 601,08 1001 90 99 \ 601,08 1002 00 00 571,05 l 1003 00 10 l 571,05 1003 00 90 Il 571,05 \ 1004 00 10 548,21 1004 00 90 548,21 1005 10 90 601,08 1005 90 00 IIIl I 601,08 1007 00 90 Il 571,05 1008 20 00 571,05 \ 1101 00 00 Il 728,74 \ 1102 10 00 Il 686,69 1102 20 10 IIIlIl 841,52 1102 20 90 IlIl 270,49 1102 90 10 IIIlIl\ 582,47 1102 90 30 II Il 559,17 1102 90 90 11-1 7285 || 582,47 l I 11-1 7286 Il 582,47 \ 1103 11 10 IIIlIl 952,94 1103 11 90 Il 787,04 1103 12 00 li 767,49 .I 1103 13 11 11-2 7287 II 871,57 1103 13 19 11-3 7288 l .\l 871,57 11-3 7289 Il 871,57 1103 13 90 IIIlIl 613,11 \ 1103 19 10 II 582,47 1103 19 30 IlIl 799,47 1103 19 90 11-1 7285 582,47 11-1 7286 \ 582,47 1103 21 00 613,11 1103 29 10 II Il 582,47 1103 29 20 IIIIII 582,47 1 . 11 . 9005/4 Official Journal of the European Communities \ I Positive I ¢ Negative I CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal l II DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 11-1 11-1 7285 7286 I I - 1 000 kg ­ 559,17 613,11 582,47 582,47 582,47 II I ! 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 11-1 11-1 7285 7286 799,47 559,17 986,78 613,11 582,47 661,19 582,47 582,47 582,47 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 1011 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 7158 7159 7290 7291 7290 7291 7285 7286 799,47 913,68 582,47 559,17 986,78 767,49 559,17 559,17 613,11 613,11 613,11 613,11 582,47 582,47 582,47 613,11 582,47 582,47 582,47 613,11 582,47 582,47 582,47 450,81 180,33 1 069,93 -  1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-5 7294 799,44 1 016,47 759,50 885,13 1 015,83 1 . 11 . 90 Official Journal of the European Communities No L 305/5 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal - Esc \ l l  1 000 kg - 1108 11 00 11-5 7295 o 1 015,83 1108 12 00 11-5 7294 I 907,64 I 11-5 7295 o 907,64 1108 13 00 11-6 7296 \ 907,64 11-6 7297 (l&gt; I 907,64 1108 14 00 11-5 7294 907,64 11-5 7295 O 907,64 1108 19 90 11-5 7294 l 907,64 11-5 7295 O 907,64 1109 00 00 \ \ 1 382,49 1702 30 91 17-9 7318 \ I 1 184,13 1702 30 99 17-9 7318 \ 907,64 1702 40 90 IlIlII 907,64 1702 90 50 \ Il 907,64 1702 90 75 IIIl\ 1 238,23 1702 90 79 II II 865,56 2106 90 55 IIIlII 907,64 2302 10 10 23-1 7622 Il\  23-1 7623 II 248,25 2302 10 90 IlII 514,23 2302 20 10 Il 248,25 2302 20 90 || 514,23 2302 30 10 II li 248,25 2302 30 90 II 531,97 2302 40 10 || li 248,25 2302 40 90 Il 531,97 2303 10 11 \\ 1 202,17 2309 10 11 23-2 7624 O  23-2 7625 o 72,13 2309 10 13 23-8 7541 OO  23-8 7542 00 842,23 23-8 7543 00 1 684,46 23-8 7547 oo l  23-8 7548 oo 1 470,69 23-8 7549 oo 2 941,39 23-8 7550 00 72,13 23-8 7551 oo 914,36 23-8 7552 oo 1 756,59 23-8 7629 00 72,13 23-8 7630 oo 1 542,82 23-8 7631 oo 3 013,52 2309 10 31 23-3 7624 o  23-3 7691 o 228,41 2309 10 33 23-9 7541 oo  23-9 7542 oo 842,23 No L 305/6 Official Journal of the European Communities 1 . 11 . 90 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \  1 000 kg ­ \ 2309 10 33 23-9 7543 oo 1 684,46 I 23-9 7547 oo  l 23-9 7548 OO 1 470,69 l 23-9 7549 oo 2 941,39 23-9 7645 OC) 228,41 23-9 7646 oo 1 070,64 23-9 7647 oo 1 912,87 \ 23-9 7651 oo 228,41 \ 23-9 7652 00 1 699,10 23-9 7653 oo 3 169,80 \ 2309 10 51 23-4 7624 0  23-4 7692 o 450,81 \ 2309 10 53 23-10 7541 oo I  I 23-10 7542 00 842,23 23-10 7543 00 1 684,46 ' 23-10 7547 oo  23-10 7548 OO I 1 470,69 23-10 7549 oo 2 941,39 23-10 7654 oo 450,81 \ 23-10 7655 oo 1 293,04 I 23-10 7656 oo 2 135,27 \ 23-10 7660 oo 450,81 23-10 7661 oo 1 921,50 l 23-10 7662 oo 3 392,20 &lt; 2309 90 31 23-5 7624 o  \ 23-5 7693 o 72,13 2309 90 33 23-11 7541 oo  l 23-11 7542 oo 842,23 \ 23-11 7543 oo 1 684,46 \ 23-11 7547 oo  \ 23-11 7548 oo 1 470,69 l 23-11 7549 oo 2 941,39 \ I 23-U 7663 oo 72,13 23-11 7664 oo 914,36 23-11 7665 oo 1 756,59 ' 23-11 7669 oo 72,13 l 23-11 7670 oo 1 542,82 23-11 7671 oo 3 013,52 2309 90 41 23-6 7624 o  I 23-6 7694 o 228,41 2309 90 43 23-12 7541 oo  23-12 7542 oo 842,23 23-12 7543 oo 1 684,46 23-12 7547 oo  \ 1 23-12 7548 do 1 470,69 \ 1 . 11 . 90 Official Journal of the European Communities No L 305/7 \ Positive Negative ( CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \  1 000 kg - 2309 90 43 23-12 7549 oo \ 2 941,39 i 23-12 7672 oo 228,41 \ 23-12 7673 oo 1 070,64 23-12 7674 00 1 912,87 23-12 7678 oo 228,41 \ 23-12 7679 oo 1 699,10 23-12 7680 oo 3 169,80 2309 90 51 23-7 7624 0  23-7 7695 0 450,81 2309 90 53 23-13 7541 (2X'l  23-13 7542 oo 842,23 23-13 7543 oo 1 684,46 23-13 7547 oo  23-13 7548 oo 1 470,69 23-13 7549 oo 2 941,39 l 23-13 7681 oo 450,81 23-13 7682 oo 1 293,04 23-13 7683 oo 2 135,27 23-13 7687 oo 450,81 23-13 7688 oo 1 921,50 23-13 7689 oo \ 3 392,20 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules, added casein and/or caseinate . O When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 305/ 8 Official Journal of the European Communities i . 11 . 90 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts l Positive \ Negative [ CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0102 90 10 o  100 kg live weight  787,46 0102 90 31 C) 787,46 0102 90 33 o 787,46 0102 90 35 \ o 787,46 0102 90 37 787,46 0201 10 10  100 kg net weight  1 496,17 0201 10 90 1 496,17 0201 20 21 \ 1 496,17 0201 20 29 1 496,17 0201 20 31 1 196,93 0201 20 39 l \ 1 196,93 0201 20 51 1 795,40 0201 20 59 1 795,40 0201 20 90 1 196,93 0201 30 00 l 2 047,39 0202 10 00 1 330,80 0202 20 10 0 \ 1 330,80 0202 20 30 02-1 02-1 7014 7018 212,93 212,93 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-2 02-2 16-4 16-4 16-4 16-4 7019 7014 7018 7019 7034 7038 7330 7331 7332 7332 o o o (2) (2)C) o 1 064,64 332,70 332,70 1 663,50 1 064,6'4 1 663,50 1 663,50 332,70 1 663,50 2 047,39 1 663,50 1 196,93 1 708,78 1 708,78 1 708,78 1 708,78 1 023,69 685,09 685,09 1 . 11 . 90 Official Journal of the European Communities No L 305/9 (1) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. O Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 305/ 10 Official Journal of the European Communities 1 . 11 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Portugal \ Positive I Negative I \ CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc 0401 0402 10 11 0402 10 19 04-1 04-3 04-3 7058 7059 7074 - 100 kg a + e 897,89 436,38 04-3 7079 Il 897,89 l 0402 10 91 04-4 7089 II d + f \ \ 0402 10 99 04-4 7089 Il d + f \ \ 0402 21 11 04-2 7744 II a + c \ \ 0402 21 17 04-6 7098 II  l I 04-6 7099 436,38 04-6 7114 a + c 0402 21 19 04-2 7744 II a + c \ 0402 21 91 04-2 7744 a + c l 0402 21 99 04-2 7744 II a+c 0402 29 04-2 7744 a+c+f 0402 91 04-2 7744 a+c l \ 0402 99 04-2 7744 Il a + c+f \ 0403 10 11 04-2 7744 \ a + c 0403 10 13 04-2 7744 II a+c \ 0403 10 19 04-2 7744 II a+c 0403 10 31 04-2 7744 Il a + c+ f 0403 10 33 04-2 7744 II a + c + f 0403 10 39 04-2 7744 II a + c+f 0403 90 11 04-5 7093 Il  l 04-5 7094 II 436,38 04-5 7097 II 897,89 0403 90 13 04-6 7098 II  04-6 7099 I 436,38 \ 04-6 7114 \ a+ c l 0403 90 19 04-2 7744 \ a + c l 0403 90 31 04-4 7089 \ d + f 0403 90 33 04-2 7744 \ a + c+f 0403 90 39 04-2 7744 \ a + c + f 0403 90 51 04-2 77*4 I a+c 0403 90 53 04-2 7744 I a+c l 0403 90 59 04-2 7744 l a + c 0403 90 61 04-2 7744 I a + c + f l 0403 90 63 04-2 7744 \ a + c+f l \ 0403 90 69 04-2 7744 \ a + c+ f I 1 150,76 1 226,94 791,15 963,52 359,61 491,09 1 226,94 963,52 491,09 1 226,94 1 682,63 439,95 Official Journal of the European Communities No L 305/ 1 11 . 11 . 90 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg  a + c a + c a + c a+ c a + c a + c a+ c+ f a + c+ f a + c+ f a+c+f a+ c+ f a + c+f 541,22 554,75 580,97 595,50 664,34 680,95 1 282,50 1 314,57 b x coef b x coef b x coef b b x coef 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 9C 0406 30 1C 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 No L 305/ 12 Official Journal of the European Communities 1 . 11.90 || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  0406 30 10 04-10 7237 li 643,53 04-10 7238 Il 933,95 04-10 7239 II 1 107,57 0406 30 31 04-10 7235  , 04-10 7236 li 439,95 04-10 7237 II 643,53 04-10 7238 933,95 0406 30 39 04-10 7235 li  04-10 7238 933,95 04-10 7239 Il 1 107,57 0406 30 90 IIII 1 107,57 0406 40 00 04-11 7240  04-11 7241 1 150,48 0406 90 11 04-12 7242 \\ 963,52 04-12 7243 Il  04-12 7244 1 150,76 , 04-12 7245 1 226,94 04-12 7246 II 791,15 04-12 7247 II 963,52 0406 90 13 04-13 7248 Il  \ 04-13 7250 I-I 1 433,91 0406 90 15 04-13 7248  04-13 7250 Il 1 433,91 0406 90 17 04-13 7248 . Il  04-13 7249 II 963,52 04-13 7250 II 1 433,91 0406 90 19 IlII  0406 90 21 04-14 7251 I Il  04-14 7252 \ 1 305,13 0406 90 23 04-15 7254 I  04-15 7255 \ \ 1 150,76 04-15 7256 l l 1 226,94 l 04-15 7257 l 791,15 04-15 7258 I l 963,52 0406 90 25 04-15 7254 l \  \ 04-15 7255 I \ 1 150,76 04-15 7256 l l 1 226,94 04-15 7257 l \ 791,15 04-15 7258 l 963,52 0406 90 27 04-15 7254 \  04-15 7255 I l 1 150,76 04-15 7256 \ 1 226,94 04-15 7257 791,15 l 04-15 7258 963,52 0406 90 29 04-15 7253  1 . 11 . 90 Official Journal of the European Communities No L 305/ 13 \ \ \ Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ l  100 kg - 0406 90 29 04-15 7254 \  04-15 7255 \ 1 150,76 04-15 7256 l 1 226,94 04-15 7257 \ 791,15 04-15 7258 l 963,52 0406 90 31 04-15 7253 \ I  04-15 7254  04-15 7255 II 1 150,76 04-15 7256 II 1 226,94 04-15 7257 791,15 04-15 7258 \ 963,52 0406 90 33 04-15 7253  04-15 7254 Il  04-15 7255 \ 1 150,76 04-15 7256 Il 1 226,94 I 04-15 7257 791,15 04-15 7258 Il\ 963,52 0406 90 35 04-16 7259  04-16 7274 II 1 150,76 04-16 7277 Il 1 226,94 04-16 7278 Il 791,15 l 04-16 7279 li\ 963,52 0406 90 37 04-16 7259 li  04-16 7274 1 150,76 04-16 7277 li\ 1 226,94 04-16 7278 Il 791,15 04-16 7279 II 963,52 0406 90 39 04-15 7254  04-15 7255 Il 1 150,76 04-15 7256 II 1 226,94 l 04-15 7257 Il 791,15 04-15 7258 II 963,52 0406 90 50 04-15 7253 \  04-15 7254 III  04-15 7255 II 1 150,76 04-15 7256 1 226,94 \ 04-15 7257 II 791,15 04-15 7258 963,52 0406 90 61 l li  0406 90 63 ||I II  0406 90 69 Il\ II\ 1 682,63 0406 90 71 04-8 7226 li  04-8 7227 1 150,76 04-8 7228 II 1 226,94 04-8 7229 li 791,15 No L 305/ 14 Official Journal of the European Communities 1 . 11 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I i  100 kg  0406 90 71 04-8 7230 II 963,52 0406 90 73 04-16 7259 li  - 04-16 7274 lil 1 150,76 04-16 7277 lil 1 226,94 I 04-16 7278 II 791,15 . 04-16 7279 IIl 963,52 0406 90 75 04-16 7259 Il  04-16 7274 Il 1 150,76 04-16 7277 Il 1 226,94 04-16 7278 li\ 791,15 04-16 7279 II 963,52 0406 90 77 04-16 7259 Il  v  04-16 7274 1 150,76 04-16 7277 II 1 226,94 04-16 7278 Il 791,15 04-16 7279 Il 963,52 0406 90 79 04-16 7259 Il\  04-16 7274 Il 1 150,76 04-16 7277 1 226,94 04-16 7278 IlI 791,15 04-16 7279 963,52 0406 90 81 04-16 7259 Il\  I 04-16 7274 1 150,76 \ 04-16 7277 \ \ 1 226,94 04-16 7278 li 791,15 \ 04-16 7279 II 963,52 0406 90 83 li \  0406 90 85 04-16 7259  I 04-16 7274 \ 1 150,76 04-16 7277 1 226,94 04-16 7278 I 791,15 04-16 7279 I 963,52 0406 90 89 04-15 7253 I  04-15 7254 I  I 04-15 7255 \ 1 150,76 04-15 7256 l 1 226,94 04-15 7257 \ 791,15 04-15 7258 I 963,52 0406 90 91 04-8 7226 \  04-8 7231 I 359,61 04-8 7232 I 491,09 0406 90 93 04-8 7226 I  04-8 7231 I 359,61 04-8 7232 491,09 0406 90 97 04-8 7226  1 . 11 . 90 Official Journal of the European Communities No L 305/ 15 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg  0406 90 97 04-8 7228 l 1 226,94 I 04-8 7230 \ 963,52 04-8 7232 I 491,09 0406 90 99 04-8 7226 l I  l 04-8 7228 1 226,94 04-8 7230 \ 963,52 04-8 7232 491,09 2309 10 15 23-14 7553 84,22 23-14 7554 168,45 ' 23-14 7555 I 252,67 23-14 7556 II 315,84 23-14 7557 353,74 23-14 7558 Il 379,00 23-14 7579 147,07 l 23-14 7580 294,14 23-14 7581 Il 441,21 23-14 7582 Il 551,51 23-14 7583 li 617,69 23-14 7584 Il\ 661,81 l 23-14 7885 Il\  2309 10 19 23-14 7553 84,22 23-14 7554 \ 168,45 23-14 7555 Il 252,67 \ 23-14 7556 li 315,84 23-14 7557 353,74 l 23-14 7558 II 379,00 23-14 7579 lil 147,07 23-14 7580 Il 294,14 23-14 7581 Il 441,21 23-14 7582 Il 551,51 23-14 7583 II 617,69 23-14 7584 \\ 661,81 23-14 7885  2309 10 39 23-14 7553 II 84,22 23-14 7554 III 168,45 23-14 7555 li 252,67 23-14 7556 Il 315,84 l 23-14 7557 353,74 l 23-14 7558 379,00 \ 23-14 7579 Il 147,07 23-14 7580 II 294,14 23-14 7581 \ 441,21 I 23-14 7582 551,51 23-14 7583 617,69 23-14 7584 661,81 No L 305/16 Official Journal of the European Communities 1 . 11 . 90 1 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II li  100 kg  2309 10 39 23-14 7885 II  2309 10 59 23-14 7553 84,22 23-14 7554 II 168,45 23-14 7555 IIl 252,67 23-14 7556 II 315,84 I 23-14 7557 353,74 23-14 7558 Il 379,00 23-14 7579 II 147,07 23-14 7580 294,14 l 23-14 7581 II 441,21 23-14 7582 \ 551,51 23-14 7583 617,69 23-14 7584 li\ 661,81 23-14 7885 IlI  2309 10 70 23-14 7553 \ 84,22 23-14 7554 168,45 \ 23-14 7555 Il 252,67 23-14 7556 \ 315,84 23-14 7557 Il 353,74 I 23-14 7558 Il 379,00 23-14 7579 I 147,07 23-14 7580 Il\ 294,14 23-14 7581 I 441,21 \ 23-14 7582 551,51 l 23-14 7583 Il 617,69 23-14 7584 l 661,81 23-14 78S5  2309 90 35 23-14 7553 84,22 I 23-14 7554 I 168,45 23-14 7555 \ 252,67 23-14 7556 315,84 \ 23-14 7557 l 353,74 23-14 7558 \ 379,00 23-14 7579 I 147,07 23-14 7580 l l 294,14 23-14 7581 \ 441,21 23-14 7582 \ 551,51 23-14 7583 \ 617,69 \ 23-14 7584 \ 661,81 23-14 7885 l  2309 90 39 23-14 7553 l 84,22 23-14 7554 \ 168,45 23-14 7555 l 252,67 23-14 7556 315,84 23-14 7557 353,74 1 . 11 . 90 Official Journal of the European Communities No L 305/17 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ - 100 kg ­ 2309 90 39 23-14 7558 l 379,00 23-14 7579 I 147,07 23-14 7580 I 294,14 23-14 7581 I 441,21 23-14 7582 I 551,51 I 23-14 7583 I 617,69 23-14 7584 661,81 23-14 7885 I  2309 90 49 23-14 7553 \ 84,22 23-14 7554 168,45 23-14 7555 252,67 I 23-14 7556 315,84 ' \ 23-14 7557 Il 353,74 23-14 7558 II 379,00 23-14 7579 II 147,07 I 23-14 7580 Il 294,14 \ 23-14 7581 Il\ 441,21 23-14 7582 IlI 551,51 23-14 7583 Il 617,69 23-14 7584 Il 661,81 \ 23-14 7885 Il\  2309 90 59 23-14 7553 Il 84,22 \ 23-14 7554 168,45 \ 23-14 7555 252,67 \ 23-14 7556 315,84 23-14 7557 IIl 353,74 I 23-14 7558 II 379,00 \ 23-14 7579 li 147,07 23-14 7580 \\ 294,14 23-14 7581 II 441,21 23-14 7582 li 551,51 23-14 7583 II 617,69 l 23-14 7584 II 661,81 I 23-14 7885 \  2309 90 70 23-14 7553 Il\ 84,22 23-14 7554 168,45 23-14 7555 252,67 ' 23-14 7556 315,84 23-14 7557 Ill 353,74 23-14 7558 379,00 23-14 7579 li 147,07 \ 23-14 7580 Il 294,14 l 23-14 7581 Il 441,21 23-14 7582 551,51 23-14 7583 II 617,69 No L 305/ 18 Official Journal of the European Communities 1 . 11 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 1 \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 23-14 7584 7885  100 kg  661,81  % milk fat/100 kg product  a b 14,381 15,699  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 7,911  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 8,979 ¢ °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - e 0,719  % sucrose/100 kg product  f 2,067 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 1 . 11 . 90 Official Journal of the European Communities No L 305/19 PART 7 SECTOR SUGAR Monetary compensatory amounts \ 1 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \ \  100 kg  1701 11 10 17-5 7334 0 174,55 17-5 7335 174,55 \ 1701 11 90 17-5 7334 o 174,55 I 17-5 7335 \ 174,55 ' 1701 12 10 17-5 7334 o 174,55 17-5 7335 174,55 1701 12 90 17-5 7334 o I 174,55 \ 17-5 7335 II 174,55 1701 91 00 17-6 7337 o 206,66 1701 99 10 17-7 7340 \ I 206,66 1701 99 90 . 17-7 7340 I 206,66 l l \\II\  100 kg of dry. mmatter  1702 30 10 17-7 7340 Il 178,93 1702 40 10 17-7 7340 Il 178,93 1702 60 10 17-7 7340 IlI ' 178,93 II I  % sucrose content and 100 kg net ­ 1702 60 90 17-10 7345 0 2,067 \ 17-10 7346 o 2,067 ' 17-10 7347 O 2,067 II Il  100 kg of dry mmatter  ¢ 1702 90 30 17-7 7340 Il 178,93 IIIl  % sucrose content and 100 kg net ­ 1702 90 60 17-11 7349 C) 2,067 17-11 7350 o 2,067 17-11 7351 o 2,067 1702 90 71 17-12 7353 o \ 2,067 1702 90 90 17-10 7345 o 2,067 17-10 7346 o 2,067 ' \ 17-8 7347 o 2,067 II II  100 kg of dry mmatter  2106 90 30 21-5 7419 Il 178,93 \ IIIl  % sucrose content and 100 kg net - 2106 90 59 21-6 7423 o 2,067 \ 21-6 7424 O 2,067 l 21-6 7425 o I 2,067 l No L 305/20 Official Journal of the European Communities 1 . 11 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968, p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. C) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . Official Journal of the European Communities No L 305/211 . 11 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal li DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * * * * * 7632 * 7632 * * * * * * *  100 kg  808,10 863,39 1 143,92 808,10 863,39 1 143,92 No L 305/22 Official Journal of the European Communities 1 . 11 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal » I I li DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Df £ Irl Esc 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 » * 7632 * » * * * * * * * * * 7633 7634 * * « ¢ # * 6585 7585 6586 7586 * * 7001 7002 7003 7004 7635 7636 7637 7642  100 kg  &gt; ¢ ~ 1 . 11 . 90 Official Journal of the European Communities No L 305/23 ||\ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ ¢ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l |||| - 100 kg ­ 2905 44 19 Il  2905 44 91 liIl\  2905 44 99 IlIl  3505 10 10 IlIll  3505 10 90 Il  3823 60 11 || \  3823 60 19 li  3823 60 91 Il  3823 60 99 ||   7001 \\\   Il 7002   7003   Il 7004 I   Il 7005 II   Il 7006   Il 7007 Il   7008 \\   7009 Il   7010 Il    7011 Il   7012   \ 7013   7015 Il   II 7016   7017 \\ .   7020 \   Il 7021   7022 \   7023   Il 7024 I _  Il 7025   7026   \ 7027   7028 \   l 7029 \   I 7030 I   I 7031   I 7032 \   \ 7033 \   \ 7035 I   I 7036 \   \ 7037 \   a 7040 \   I 7041 \   l 7042 l  No L 305/24 Official Journal of the European Communities 1 . 11 . 90 \ i Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ \  100 kg ­  l 7043 I   \ 7044 I 512,37  7045 l   \ 7046 \   \ 7047 I   7048 I 484,10  7049 II 536,17  7050   7051   \ 7052 473,96  7053 511,16  7055 \   7056   Il 7057 II 503,16  Il 7060 II 606,08  7061 II 650,72  7062 689,78  7063 726,98  7064 779,05  7065 Il 629,88  7066 Il 674,52  Il 7067 li 713,58  7068 750,78  7069 lil 802,85  7070 656,94  7071 \ 701,58  7072 740,64  Il 7073 \\ 777,84  7075 li\ 686,14  7076 730,78  7077 II 769,84  7080 li 1 179,83  7081 \\ 1 224,47  7082 1 263,53  7083 1 300,73  7084 \\ 1 352,80 .  7085 \\ 1 203,63  7086 1 248,27  7087 Il 1 287,33  7088 li\ 1 324,53  7090 II 1 230,69  7091 li 1 275,33 !  7092 1 314,39  7095 II 1 259,89  7096 II 1 304,53 1 . 11 . 90 Official Journal of the European Communities No L 305/25 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit ¢ France FF Greece Dr Ireland £ Irl Portugal Esc ||  100 kg  __ 7100 C)   7101 o \   7102 o !   7103 o   7104 0   Il 7105 0 \   Il 7106 o   Il 7107 C1)   Il 7108 o   7109 o   7110 C)   Il 7111 (l)   7112 /l\   7113 0   7115 C)   7116 o   7117 C) \  _ 7120 o   7121 0  _ 7122 (')   7123 o   Il 7124 0   7125 o   7126 C)   7127 (l)   7128 (l)   7129 o   7130 o   7131 C)   7132 e&gt;   7133 o   7135 /i\   l 7136 o   7137 o   I 7140 (4)   I 7141 o   I 7142 (')   I 7143 o 495,79  I 7144 o 547,86  I 7145 o   7146 o   I 7147 (l) 482,39  I 7148 (') 519,59  I 7149 C) 571,66  \ 7150 C)  No L 305/26 Official Journal of the European Communities 1 . 11 . 90 \ Positive Negative CN code Table Additional  code Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom f Belgium/ . Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc r l \  100 kg ­  l 7151 0 470,39  \ 7152 C) 509,45  \ 7153 0 546,65  \ 7155 C)   \ 7156 0 499,59  7157 C) 538,65  7160 C) 641,57  7161 0 686,21  \ 7162 /t\ 725,27  7163 C) 762,47  \ 7164 0 814,54  \ 7165 0 665,37  7166 0 710,01  7167 C) 749,07  7168 0 786,27  7169 C) 838,34  7170 (') 692,43  Il 7171 0 l 737,07  Il 7172 0 776,13  7173 I 813,33  7175 C) 721,63  7176 0) 766,27  7177 C) 805,33  Il 7180 0 l 1 215,32  7181 0 1 259,96  7182 0 1 299,02  \l 7183 C) \ 1 336,22  7185 o 1 239,12  7186 o I 1 283,76  7187 C) 1 322,82  7188 C) 1 360,02  7190 0) 1 266,18  7191 0 1 310,82  7192 o 1 349,88  7195 o 1 295,38  7196 C) 1 340,02  7200 O   7201 C)   7202 C) l  .  7203 C)   7204 o   7205 0   7206 C) \   7207 0) \   7208 C) \  1 . 11 . 90 Official Journal of the European Communities No L 305/27 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I l .\  100 kg   7209 o 466,42  7210 o _  \l 7211 O   7212 o   7213 o   7215 o    7216 C)   7217 (') \   7220 o   7221 o   7260 O 644,74  7261 689,38  7262 728,44  Il 7263 o 765,64  7264 0 \ 817,71  Il 7265 o 668,54  Il 7266 o 713,18  7267 o 752,24  7268 o 789,44  7269 o 841,51  7270 o 695,60  7271 0) 740,24  7272 c&gt; 779,30  7273 o 816,50  7275 o l 724,80   7276 (') 769,44  7300 n   7301 o   Il 7302 o   7303 o 477,99  7304 o 530,06  7305 o   7306 (')   Il 7307 C) 464,59  l 7308 C) 501,79  I 7309 (') 553,86  I 7310 0   l 7311 C1)   l 7312 o 491,65 _ l 7313 o 528,85  I 7315 C1)  _ I 7316 o 481,79   I 7317 C) 520,85  I 7320 o 466,37  \ 7321 C) 511,01 No L 305/28 Official Journal of the European Communities 1 . 11 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ l \  100 kg - ,  l 7360 o 692,06  \ 7361 o 736,70  \ 7362 o 775,76  \ 7363 o 812,96  \ 7364 C) 865,03  \ 7365 o 715,86  \ 7366 C) \ 760,50 .  \ 7367 0 799,56 '  \ 7368 (!) 836,76  \ 7369 o 888,83  \ 7370 (!) 742,92  \ 7371 o 787,56  7372 C) 826,62  \ 7373 o 863,82  7375 O 772,12  7376 (!) 816,76  7378 C) 801,34  7400 ( l)   7401 C) I 488,63  7402 (!) 527,69  7403 C) 564,89  7404 O 616,96  Il 7405 C) \ 467,79  7406 512,43  Il 7407 (') 551,49   7408 o 588,69  7409 O 640,76  7410 (') 494,85  7411 C) 539,49  Il 7412 ( l) l 578,55  7413 (!) 615,75  7415 (') \ 524,05  7416 (l) 568,69  7417 O 607,75  7420 C) 553,27  Il 7421 C) 597,91  7460 (l) 731,31  7461 C) 775,95  7462 (!) 815,01  7463 C) 852,21  7464 C) 904,28  7465 C) 755,11  7466 i1) 799,75  7467 C) 838,81  7468 i1) 876,01 1 . 11 . 90 Official Journal of the European Communities No L 305/29 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \\  100 kg   7470 0 782,17  7471 (!) 826,81  li 7472 (!) \ 865,87  \\ 7475 0 811,37  II 7476 O 856,01  7500 C) 507,16  Il 7501 O 551,80  Il 7502 C) 590,86  7503 0 628,06  7504 O 680,13  7505 0)] l 530,96  li 7506 0 575,60 r  II 7507 /i \ 614,66  7508 (!) 651,86  7509 O \ 703,93  \\ 7510 558,02  7511 C) 602,66  7512 O 641,72  7513 0) 678,92  II 7515 0) \ 587,22 _ 7516 631,86  7517 C) 670,92  7520 C) 616,44  7521 C) 661,08  || 7560 0 761,89  || 7561 (!) 838,85  li 7562 (!) 845,59  \\ 7563 C) 882,79  \\ 7564 e&gt; 934,86  Il 7565 0 785,69  7566 (!) 830,33  7567 o 869,39  7568 0) \ 906,59  7570 C) 812,75 _ Il 7571 C) 857,39  l 7572 o 896,45  l 7575 C) 841,95  7576 C) 886,59  7600 0 747,15  7601 C) 791,79  7602 C) 830,85  \ 7603 C) 868,05 -1 7604 C) 920,12  7605 C) 770,95  7606 (l) 815,59 1 . 11 . 90No L 305/30 Official Journal of the European Communities \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg -  l 7607 0) 854,65  \ 7608 C) 891,85  7609 o 943,92  7610 C) 798,01  7611 0 \ 842,65  Il 7612 C5 \ 881,71  7613 o 918,91  7615 C) \ 827,21  7616 C) 871,85  7620 e&gt; 856,43  Il 7700 o 839,48  7701 o 884,12  \\ 7702 e&gt; 923,18  7703 e&gt; 960,38  7705 0 863,28  7706 o 907,92  Il 7707 o \ 946,98  7708 o 984,18  Il 7710 o 890,34  7711 C) \ 934,98  7712 C) ' 974,04  7715 C) 919,54  Il 7716 C) 964,18  7720 C) 745,36  7721 C) 790,00  7722 C) 829,06  7723 C) 866,26  7725 C) I 769,16  7726 C) 813,80  7727 C) 852,86  7728 e&gt; 890,06  7730 o 796,22  7731 C) 840,86  7732 o 879,92  l 7735 C) 825,42  7736 0) 870,06  7740 C) 958,32  7741 0 1 002,96  7742 0) 1 042,02  7745 o \ 982,12  7746 0 1 026,76  7747 C) 1 065,82  7750 0) 1 009,18  7751 C) 1 053,82  \ 7758 \  1 . 11 . 90 Official Journal of the European Communities No L 305/31 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta .United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li li  100 kg   Il 7759 II _  Il 7760 e&gt; 1 171,28  Il 7761 0) 1 215,92  || 7762 o 1 254,98  li 7765 o 1 195,08  li 7766 e&gt; 1 239,72  li 7768 II   li 7769 II  _ li 7770 o \ 1 222,14  7771 C) 1 266,78  7778   7779 II 493,32  \\ 7780 C) 1 384,24  || 7781 C) 1 428,88 _ Il 7785 o 1 408,04  Il 7786 o 1 452,68  Il 7788 715,36  Il 7789 760,00 _ || 7798 o _  7799 e&gt;   Il 7800 li 1 680,85  7801 1 725,49  7802 Il 1 764,55 _ II 7805 1 704,65  li 7806 II 1 749,29  7807 Il 1 788,35  7808 o \   II 7809 0 \ .   li 7810 \ 1 731,71  || 7811 I \ 1 776,35  Il 7818 0 484,17  7819 o 528,81  II 7820 o \ 1 716,34 __ \ 7821 C) 1 760,98 _ 7822 0 1 800,04  II 7825 C) 1 740,14  \ 7826 C) 1 784,78  l 7827 0 1 823,84 _ 7828 o 750,85  7829 C) 795,49  \ 7830 0 1 767,20  7831 C) 1 811,84  7838 0 754,02  \ , 7840 C)   \ 7841 0  No L 305/32 Official Journal of the European Communities 1 . 11 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ - 100 kg ­  l 7842 C)   7843 C)   \ 7844 o   Il 7845 0   Il 7846 0) '   _ Il 7847 o   \ 7848 C)   ¢ 7849   7850 o   7851 (')   7852 o   ¢ 7853 o   Il 7855 0)   7856 C)   7857 C1) -l  7858 0 _  7859 o   Il 7860 o   7861 O   7862 C)   7863 /1\   7864 0 \   7865 O   7866 (')   7867 o _ v  7868 C)   7869 o   7870 o \   7871 o   7872 0) __  7873 &lt;l)   7875 C)   7876 C)   7877 C) __  7878 (l) _  l 7879   7900 (l)   7901 (') l   Il 7902 (')   7903 (l) \   7904 0   7905 (')   7906 o   Il 7907 o l   II 7908 o  1 . 11 . 90 Official Journal of the European Communities No L 305/33 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 ||  100 kg -  7909 0) Il   || 7910 C)   7911 7912 C) C) I   7913 7915 C) o I   || 7916 C)   Il 7917 C)   II 7918 C)    Il 7919 o Il   II 7940 C)   7941 o   7942 C)   7943 C)   7944 C)   I 7945 (')  _ 7946 (l)   7947 C)   I 7948 C)  _ Il 7949 0)   7950 C) Il   || 7951 C)   7952 o   l 7953 o   7955 o   \ 7956 C) Il   \ 7957 C)   7958 C)   7959 C)   7960 C)   7961 C)   l 7962 (') \   l 7963 C) \   7964 (') \ 516,07  \ 7965 C) Il  _ 7966 C) Il   \ 7967 C) \  7968 (') 487,80  l 7969 (') 539,87  7970 o l   7971 C) l   l 7972 (') \ 477,66  ' \ 7973 (') \ 514,86  7975 0 l   7976 0) \ 467,80 No L 305/34 Official Journal of the European Communities 1 . 11 . 90 \ s \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom - £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg ­  l 7977 0) 506,86  7978 C)   7979 (l) 497,02  7980 C) \ 532,40  7981 o 577,04  7982 C) 616,10  Il 7983 C) 653,30  7984 C) 705,37  Il 7985 o 556,20  7986 O 600,84  Il 7987 0 639,90  Il 7988 ( 1 ) 677,10  7990 o 583,26  7991 o \ 627,90  7992 C) \ 666,96  Il 7995 C) 612,46  \| 7996 c&gt; 657,10 Amounts to be deducted .  51xx 52xx 53xx 54xx 55xx 56xx 570x 57 lx 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 5780 5781 5785 5786 579x 17,66 37,32 59,72 82,54 117,71 170,68 264,85 264,85 370,79 370,79 476,74 476,74 476,74 582,68 582,68 582,68 582,68 582,68 582,68 582,68 688,62 688,62 688,62 688,62 17,66 ' * 1 . 11 . 90 Official Journal of the European Communities No L 305/35 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg   5808 \ 17,66  II 5809 l 17,66 -  5818 li\ 17,66  5819 l 17,66  li 582x 17,66  Il 5830 17,66  \ 5831 17,66  5838 37,32  I 584x II 37,32  \\ 585x \ 37,32  586x II 59,72  587x 59,72  590x II 82,54  591x \ \ 82,54  594x 117,71  595x \ 117,71  \\ 596x 170,68  li 597x l 170,68  598x I 264,85  599x \ 264,85 Amounts to be deducted  61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 6750 6751 6760 6761 6762 6765 6766 6770 6771 6780 6781 13,62 28,80 46,08 63,69 90,83 131,71 204,37 204,37 286,12 286,12 367,87 367,87 367,87 449,62 449,62 449,62 449,62 449,62 449,62 449,62 531,37 531,37 No L 305/36 Official Journal of the European Communities 1 . 11 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg -  6785 I 531,37  Il 6786 \ 531,37  Il 679x 13,62  \\ 6808 li 13,62  6809 \ 13,62  Il 6818 Il\ 13,62  II 6819 li 13,62  li 682x \\ 13,62  6830 13,62  li 6831 Il\ 13,62  6838 li 28,80  684x Il 28,80  II 685x IlI 28,80  686x Il 46,08  II 687x 46,08  Il 69Ox 63,69  69 lx Il 63,69  Il 694x l .\ 90,83  Il 695x Il 90,83  696x li 131,71  697x \ 131,71  \\ 698x 204,37  699x \ \ 204,37 (*) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14. 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of die goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 1 . 11,90 Official Journal of the European Communities No L 305/37 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts I Positive Negative 1 CN code Table Additionalcode Notes Germany DM Nether- Spain lands F1 Pta United Belgium/ Kingdom Luxem ­ bourg £ Bfrs/Lfrs Denmark Italy France Dkr lit FF Greece Dr Ireland £ Irl Portugal Esc 1509 10 10 15-1 7298  100 kg  I \ 15-1 7299 II   15-1 7314 Il   1509 10 90 15-2 7709 Il   15-2 7713   l 15-2 7714   1509 90 00 15-3 7717 Il   \ \ 15-3 7718 II   15-3 7719   \ 1510 00 10 15-4 7724 Il   15-4 7729 II   15-4 7733 Il   \ 1510 00 90 15-5 7734 II  _ \ I 15-5 7737 Il   15-5 7738 \   No L 305/38 Official Journal of the European Communities 1 . 11 . 90 ANNEX II Monetary coefficients Products I I I I Member States I Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal -l -l l l 1,146  0,965  Milk and milk products   1,038   ¢   1,146  0,971  Pigmeat           \  Sugar   1,010     1,016  0,979   Cereals   1,010   -   1,016  0,975  Eggs and poultry and albumins        1,068   \  Wine  \  __    Processed products (Regulation II IIIl II\ (EEC) No 3033/80): IIIIIIIIIIIII \ I  to be applied to charges   1,038     1,146  0,971   to be applied to refunds : II 1 II  cereals   1,010     1,016  0,975  milk   1,038     1,146  0,971  sugar   1,010    "  1,016  0,979  Jams and marmalades II l I-I\ (Regulation (EEC) No 426/86) I-II-II-I  I-I-I I-I-1 I -  Olive oil sector I--II-I-I  I-II \